Morse, J.
(dissenting). This judgment should be affirmed. The title of the premises in issue is indisputably in the plaintiff, and he is not in possession. The city of Port Huron is maintaining continuously from day to day and hour to hour a sewer upon his premises. The mouth of the sewer, where it empties into the St. Clair river, is constructed of stone, and protected by piles, constituting an obstruction to the erection of a dock, elevator, or building, and depriving-plaintiff of all beneficial use of his water front. He has frequently applied to the municipal authorities' in relation to this sewer, .claiming it to be an obstruction to the exercise of his property rights in the land, and notified them that he was the owner of the premises; but they have always denied his title, and insisted on their right to maintain this sewer. It is true, under the authorities, that ejectment cannot be maintained for a mere trespass upon land, nor for a mere right of way or an easement; but that is not 'this case. This occupation of the city for the - purposes of sewerage is not a mere temporary trespass, like one going onto the premises of another and doing damage and going away again, but it is a continuing trespass, — one that never ceases. The sewer remains there all the time, and is in use by the city *55night and day. It amounts substantially to a constant occupation of the plaintiff's premises, and a possession which is sufficient to justify the remedy of ejectment.
Ejectment, under our statute, will lie against any—
“Person exercising acts of ownership on the premises claimed, or claiming title thereto, or some interest, therein." How. Stat. § 7791.
In Cole v. Wells, 49 Mich. 450, the defendant fastened; •a boom-pole to piles driven in the Black river in front of plaintiff's land, and used the boom for the storage of logs, claiming the right to do so. It was held that ejectment could be maintained. There was nothing in that case to prevent the plaintiff from tearing away and removing this boom from his premises. He could have-destroyed it, as he can destroy this sewer; but the law, in nry opinion, does not force the plaintiff to destroy property to remove such an obstruction, or to get, as he. probably would, into a war' or conflict over the possession, of the premises so occupied by another, in which conflict, the superior force would prevail. He is entitled t-o the-peaceful remedy of ejectment. .Nor is he even compelled, to resort to the inadequate and vexatious remedy of' trespass, — a remedy which, in case of judgment in his. favor, settles nothing as to his title to the land. Keyser v. Sutherland, 59 Mich. 455.
But it is said that there has been and is nothing in-the way of his taking- peaceful possession of the land. But this is no valid reason why he cannot bring ejectment under our statute. We have held repeatedly that, the putting on the record of a tax deed to premises, andi. claiming title thereunder, would warrant an action of' ejectment by the owner of the land out of possession against the holder of such tax title. Heinmiller v. Hatheway, 60 Mich. 391; Anderson v. Courtright, 47 Id. 161; Hoyt v. Southard, 58 Id. 434. Yet in such case there *56would be nothing to prevent the owner obtaining peaceable possession of the premises in most cases, but it has never been claimed that the fact that such possession could be taken had anything to do with the right to bring ejectment. Possession in the defendant is not a necessary element in ejectment in this State. The remedy is aimed against the assertion of ownership of or an interest in the land as well as against an unlawful possession.
Nor are the cases cited by the Chief Justice in relation to easements or rights of way applicable here. The plaintiff is not bringing ejectment to recover a right of way or an easement, but to free his land of an unauthorized occupation under a claim of right by the city so to occupy it. As before shown, he is not obliged to invite trouble and conflict in an attempt to free his premises by removing the piles and tearing out the sewer. The action of trespass would not settle his title. He is not obliged to forbear his remedy in ejectment — the only proper action to declare 'and fix his title permanently— because the premises are not guarded against his peaceable entry upon them.
In 24 N. Y. 656 (Carpenter v. Railroad Co.), ejectment was brought against the defendant, and upheld, a majority of the court holding that the occupation was such that the action would he. It was shown that the railroad company had laid a track and affixed it to the soil, but had never used it or connected it with its operating road. It justified the laying of the track under permission of the municipal authorities, claiming the ground to be a public street, and also raised the point that ejectment would not lie because of the character of its occupancy. The court held that the fee of the soil, if it was a street, was in the plaintiff, and he had a right of action against any person using it for any other than legitimate street *57purposes, and that the defendant had sufficient occupancy to justify bringing ejectment. The court said:
“ Ejectment will lie for anything attached to the soil of which the sheriff can deliver the possession.”
But it is said that a writ of possession under a judgment in favor of the plaintiff will only put him in possession of what he could at any time have had without the aid of the court, and that the sewer would still incumber the land. So, also, a writ in the case of Hoyt v. Southard, 58 Mich. 434, would only have given the plaintiff, as far as the possession was concerned, what he could also have taken without suit. But something more is accomplished by the writ in both cases than the mere delivery of the possession. The possession is delivered symbolically, but with it goes the establishment of plaintiff’s title, freed from the adverse claim of title by the defendant. In the case at bar, also, the sewer with its stonework and piles is delivered to the plaintiff as his own, to do with them as he sees fit, without fear of further litigation, or any other conflict. In no other way except by an action of ejectment can the plaintiff determine and adjudicate at law his title to this land, unless he shall do something which will authorize the city to bring ejectment against him; and it is very doubtful if he could do any act which would authorize the city to maintain ejectment against him, under the authorities.